1    Scott P. Shaw, Bar No. 223592
2     sshaw@calljensen.com
     L. Lisa Sandoval, Bar No. 310380
3     lsandoval@calljensen.com
4    CALL & JENSEN
     A Professional Corporation
5    610 Newport Center Drive, Suite 700
6    Newport Beach, CA 92660
     Tel: (949) 717-3000
7    Fax: (949) 717-3100
8
     Attorneys for Plaintiff Ryan Guettler
9
10
                                         UNITED STATES DISTRICT COURT
11

12                                     CENTRAL DISTRICT OF CALIFORNIA
13

14    RYAN GUETTLER, an individual,                                   Case No. 2:19-cv-07839 DSF (ASx)
15                         Plaintiff,                                 PROTECTIVE ORDER 1
16
                           vs.
17

18    HYPER BICYCLES, INC., a
      Massachusetts corporation; WAL-MART
19
      STORES, INC., a Delaware corporation;
20    and DOES 1-10,
21
                           Defendants.
22

23

24

25

26

27

28   1 This Stipulated Protective Order is based substantially on the model protective order
     provided under Magistrate Judge Alka Sagar’s Procedures.
     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -1-
                                                           PROTECTIVE ORDER0F
1
     1.        A.        PURPOSES AND LIMITATIONS
2
               Discovery in this action is likely to involve production of confidential, proprietary,
3
     or private information for which special protection from public disclosure and from use
4
     for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
5
     parties hereby stipulate to and petition the Court to enter the following Stipulated
6
     Protective Order. The parties acknowledge that this Order does not confer blanket
7
     protections on all disclosures or responses to discovery and that the protection it affords
8
     from public disclosure and use extends only to the limited information or items that are
9
     entitled to confidential treatment under the applicable legal principles. The parties further
10
     acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
11
     does not entitle them to file confidential information under seal; Civil Local Rule 79-5
12
     sets forth the procedures that must be followed and the standards that will be applied
13
     when a party seeks permission from the court to file material under seal. This Order does
14
     not govern the use at trial of material designated under this Order.
15
               B.        GOOD CAUSE STATEMENT
16
               This action is likely to involve trade secrets, customer and pricing lists and other
17
     valuable commercial, financial, and/or proprietary information for which special
18
     protection from public disclosure and from use for any purpose other than prosecution of
19
     this action is warranted. Such confidential and proprietary materials and information
20
     consist of, among other things, confidential business or financial information,
21
     information regarding confidential business practices or other commercial information
22
     (including information implicating privacy rights of third parties), information otherwise
23
     generally unavailable to the public, or which may be privileged or otherwise protected
24
     from disclosure under state or federal statutes, court rules, case decisions, or common
25
     law. Accordingly, to expedite the flow of information, to facilitate the prompt resolution
26
     of disputes over confidentiality of discovery materials, to adequately protect information
27
     the parties are entitled to keep confidential, to ensure that the parties are permitted
28
     reasonable necessary uses of such material in preparation for and in the conduct of trial,
     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -2-
                                                           PROTECTIVE ORDER0F
1
     to address their handling at the end of the litigation, and serve the ends of justice, a
2
     protective order for such information is justified in this matter. It is the intent of the parties
3
     that information will not be designated as confidential or highly confidential for tactical
4
     reasons and that nothing be so designated without a good faith belief that it has been
5
     maintained in a confidential, non-public manner, and there is good cause why it should
6
     not be part of the public record of this case.
7
     2.        DEFINITIONS
8
               2.1       Action: the above-captioned pending federal action.
9
               2.2       Challenging Party: a Party or Non-Party that challenges the designation of
10
     information or items under this Order.
11
               2.3       “CONFIDENTIAL” Information or Items: information (regardless of how
12
     it is generated, stored or maintained) or tangible things that qualify for protection under
13
     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
14
     Statement.
15
               2.4       Counsel: Outside Counsel of Record and House Counsel (as well as their
16
     support staff).
17
               2.5       Designating Party: a Party or Non-Party that designates information or items
18
     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
19
               2.6       Disclosure or Discovery Material: all items or information, regardless of the
20
     medium or manner in which it is generated, stored, or maintained (including, among other
21
     things, testimony, transcripts, and tangible things), that are produced or generated in
22
     disclosures or responses to discovery in this matter.
23
               2.7       Expert: a person with specialized knowledge or experience in a matter
24
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25
     expert witness or as a consultant in this Action.
26
               2.8       House Counsel: attorneys who are employees of a party to this Action.
27
     House Counsel does not include Outside Counsel of Record or any other outside counsel.
28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -3-
                                                           PROTECTIVE ORDER0F
 1
               2.9       Non-Party: any natural person, partnership, corporation, association, or
 2
     other legal entity not named as a Party to this action.
 3
               2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 4
     this Action but are retained to represent or advise a party to this Action and have appeared
 5
     in this Action on behalf of that party or are affiliated with a law firm which has appeared
 6
     on behalf of that party, and includes support staff.
 7
               2.11 Party: any party to this Action, including all of its officers, directors,
 8
     employees, consultants, retained experts, and Outside Counsel of Record (and their
 9
     support staffs).
10
               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11
     Discovery Material in this Action.
12
               2.13 Professional Vendors: persons or entities that provide litigation support
13
     services        (e.g.,       photocopying,              videotaping,   translating, preparing   exhibits   or
14
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15
     their employees and subcontractors.
16
               2.14 Protected Material: any Disclosure or Discovery Material that is designated
17
     as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL
18
     – ATTORNEY’S EYES ONLY.”
19
               2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
20
     a Producing Party.
21
               2.16 HIGHLY                     CONFIDENTIAL                 or   HIGHLY       CONFIDENTIAL-
22
     ATTORNEY’S EYES ONLY information or items: any information (regardless of how
23
     it is generated, stored or maintained) or tangible things that qualify for protection under
24
     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
25
     Statement for which disclosure to another party would result in harm to the Designating
26
     Party.
27

28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -4-
                                                           PROTECTIVE ORDER0F
 1
     3.        SCOPE
 2
               The protections conferred by this Stipulation and Order cover not only Protected
 3
     Material (as defined above), but also (1) any information copied or extracted from
 4
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5
     Material; and (3) any testimony, conversations, or presentations by Parties or their
 6
     Counsel that might reveal Protected Material.
 7
               Any use of Protected Material at trial shall be governed by the orders of the trial
 8
     judge. This Order does not govern the use of Protected Material at trial.
 9
     4.        DURATION
10
               Even after final disposition of this litigation, the confidentiality obligations
11
     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
12
     in writing or a court order otherwise directs. Final disposition shall be deemed to be the
13
     later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
14
     and (2) final judgment herein after the completion and exhaustion of all appeals,
15
     rehearings, remands, trials, or reviews of this Action, including the time limits for filing
16
     any motions or applications for extension of time pursuant to applicable law.
17
     5.        DESIGNATING PROTECTED MATERIAL
18
               5.1       Exercise of Restraint and Care in Designating Material for Protection.
19
               Each Party or Non-Party that designates information or items for protection under
20
     this Order must take care to limit any such designation to specific material that qualifies
21
     under the appropriate standards. The Designating Party must designate for protection only
22
     those parts of material, documents, items, or oral or written communications that qualify
23
     so that other portions of the material, documents, items, or communications for which
24
     protection is not warranted are not swept unjustifiably within the ambit of this Order.
25
               Mass, indiscriminate, or routinized designations are prohibited. Designations that
26
     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
27
     to unnecessarily encumber the case development process or to impose unnecessary
28
     expenses and burdens on other parties) may expose the Designating Party to sanctions.
     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -5-
                                                           PROTECTIVE ORDER0F
 1
               If it comes to a Designating Party’s attention that information or items that it
 2
     designated for protection do not qualify for protection, that Designating Party must
 3
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4
               5.2       Manner and Timing of Designations. Except as otherwise provided in this
 5
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 6
     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 7
     must be clearly so designated before the material is disclosed or produced.
 8
               Designation in conformity with this Order requires:
 9
                         (a)       for information in documentary form (e.g., paper or electronic
10
     documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
11
     that the Producing Party affix at a minimum, the legend “CONFIDENTIAL,” “HIGHLY
12
     CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL ATTORNEY’S EYES ONLY”
13
     (hereinafter “CONFIDENTIAL legend”), to each page that contains protected material.
14
     If only a portion or portions of the material on a page qualifies for protection, the
15
     Producing Party also must clearly identify the protected portion(s) (e.g., by making
16
     appropriate markings in the margins).
17
               A Party or Non-Party that makes original documents available for inspection need
18
     not designate them for protection until after the inspecting Party has indicated which
19
     documents it would like copied and produced. During the inspection and before the
20
     designation, all of the material made available for inspection shall be deemed “HIGHLY
21
     CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
22
     copied and produced, the Producing Party must determine which documents, or portions
23
     thereof, qualify for protection under this Order. Then, before producing the specified
24
     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
25
     that contains Protected Material. If only a portion or portions of the material on a page
26
     qualifies for protection, the Producing Party also must clearly identify the protected
27
     portion(s) (e.g., by making appropriate markings in the margins).
28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -6-
                                                           PROTECTIVE ORDER0F
 1
                         (b)       For testimony given in deposition or other proceeding, the designator
 2
     shall specify all protected testimony for which protection is being asserted. It may make
 3
     that designation during the deposition or proceeding, or may invoke, on the record or by
 4
     written notice to all parties on or before the next business day, a right to have up to 21
 5
     days from the deposition or proceeding to make its designation.
 6
                         (c)       The use of a document as an exhibit at a deposition shall not in any
 7
     way affect its designation. Transcripts containing designated material shall have a legend
 8
     on the title page noting the presence of designated material, and the title page shall be
 9
     followed by a list of all pages (including line numbers as appropriate) that have been
10
     designated, and the level of protection being asserted. The designator shall inform the
11
     court reporter of these requirements. Any transcript that is prepared before the expiration
12
     of the 21-day period for designation shall be treated during that period as if it had been
13
     designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
14
     expiration of the 21-day period, the transcript shall be treated only as actually designated.
15
                         (d)       for information produced in some form other than documentary and
16
     for any other tangible items, that the Producing Party affix in a prominent place on the
17
     exterior of the container or containers in which the information is stored the legend
18
     “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
19
     ATTORNEY’S EYES ONLY.” If only a portion or portions of the information warrants
20
     protection, the Producing Party, to the extent practicable, shall identify the protected
21
     portion(s).
22
               5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
23
     to designate qualified information or items does not, standing alone, waive the
24
     Designating Party’s right to secure protection under this Order for such material. Upon
25
     timely correction of a designation, the Receiving Party must make reasonable efforts to
26
     assure that the material is treated in accordance with the provisions of this Order.
27

28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -7-
                                                           PROTECTIVE ORDER0F
 1
     6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
               6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation
 3
     of confidentiality at any time that is consistent with the Court’s Scheduling Order. All
 4
     challenges to confidentiality designations shall proceed under L.R. 37-1 through L.R. 37-
 5
     4.
 6
               6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution
 7
     process          set       forth         in      the        Court’s   Procedures   and   Schedules.   See
 8
     http://www.cacd.gov/honorable-alka-sagar
 9
               6.3       The burden of persuasion in any such challenge proceeding shall be on the
10
     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
11
     to harass or impose unnecessary expenses and burdens on other parties) may expose the
12
     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
13
     the confidentiality designation, all parties shall continue to afford the material in question
14
     the level of protection to which it is entitled under the Producing Party’s designation until
15
     the Court rules on the challenge.
16
     7.        ACCESS TO AND USE OF PROTECTED MATERIAL
17
               7.1       Basic Principles. A Receiving Party may use Protected Material that is
18
     disclosed or produced by another Party or by a Non-Party in connection with this Action
19
     only for prosecuting, defending, or attempting to settle this Action. Such Protected
20
     Material may be disclosed only to the categories of persons and under the conditions
21
     described in this Order. When the Action has been terminated, a Receiving Party must
22
     comply with the provisions of section 13 below (FINAL DISPOSITION).
23
               Protected Material must be stored and maintained by a Receiving Party at a
24
     location and in a secure manner that ensures that access is limited to the persons
25
     authorized under this Order.
26
               7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
27
     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
28
     may disclose any information or item designated “CONFIDENTIAL” only to:
     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19   -8-
                                                            PROTECTIVE ORDER0F
 1
                         (a)       the Receiving Party’s Outside Counsel of Record in this Action, as
 2
     well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 3
     to disclose the information for this Action;
 4
                         (b)       the officers, directors, and employees (including House Counsel) of
 5
     the Receiving Party to whom disclosure is reasonably necessary for this Action;
 6
                         (c)       Experts (as defined in this Order) of the Receiving Party to whom
 7
     disclosure is reasonably necessary for this Action and who have signed the
 8
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9
                         (d)       the court and its personnel;
10
                         (e)       court reporters and their staff;
11
                         (f)       professional jury or trial consultants, mock jurors, and Professional
12
     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
13
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14
                         (g)       the author or recipient of a document containing the information or a
15
     custodian or other person who otherwise possessed or knew the information;
16
                         (h)       during their depositions, witnesses, and attorneys for witnesses, in the
17
     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
18
     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
19
     be permitted to keep any confidential information, unless otherwise agreed by the
20
     Designating Party or ordered by the court. Pages of transcribed deposition testimony or
21
     exhibits to depositions that reveal Protected Material may be separately bound by the
22
     court reporter and may not be disclosed to anyone except as permitted under this
23
     Stipulated Protective Order; and
24
                         (i)       any mediator or settlement officer, and their supporting personnel,
25
     mutually agreed upon by any of the parties engaged in settlement discussions.
26
               7.3       Disclosure             of        “HIGHLY      CONFIDENTIAL”     or    “HIGHLY
27
     CONFIDENTIAL – ATTORNEY’S EYES ONLY” Information or Items. Unless
28
     otherwise ordered by the court or permitted in writing by the Designating Party, a
     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19  -9-
                                                           PROTECTIVE ORDER0F
 1
     Receiving Party may disclose any information or item designated “HIGHLY
 2
     CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”
 3
     only to:
 4
                         (a)       the Receiving Party’s Outside Counsel of Record in this Action, as
 5
     well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 6
     to disclose the information for this Action;
 7
                         (b)       Experts (as defined in this Order) of the Receiving Party to whom
 8
     disclosure is reasonably necessary for this Action and who have signed the
 9
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
                         (c)       the court and its personnel;
11
                         (d)       court reporters and their staff;
12
                         (e)       professional jury or trial consultants, mock jurors, and Professional
13
     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
14
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15
                         (f)       the author or recipient of a document containing the information or a
16
     custodian or other person who otherwise possessed the document; and
17
                         (g)       any mediator or settlement officer, and their supporting personnel,
18
     mutually agreed upon by any of the parties engaged in settlement discussions.
19
     8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
20
               OTHER LITIGATION
21
               If a Party is served with a subpoena or a court order issued in other litigation that
22
     compels disclosure of any information or items designated in this Action as
23
     “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
24
     ATTORNEY’S EYES ONLY,” that Party must:
25
               (a)       promptly notify in writing the Designating Party. Such notification shall
26
     include a copy of the subpoena or court order;
27
               (b)       promptly notify in writing the party who caused the subpoena or order to
28
     issue in the other litigation that some or all of the material covered by the subpoena or
     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19 - 10 -
                                                           PROTECTIVE ORDER0F
1
     order is subject to this Protective Order. Such notification shall include a copy of this
2
     Stipulated Protective Order; and
3
               (c)       cooperate with respect to all reasonable procedures sought to be pursued by
4
     the Designating Party whose Protected Material may be affected.
5
               If the Designating Party timely seeks a protective order, the Party served with the
6
     subpoena or court order shall not produce any information designated in this action as
7
     “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
8
     ATTORNEY’S EYES ONLY,” before a determination by the court from which the
9
     subpoena or order issued, unless the Party has obtained the Designating Party’s
10
     permission, regardless of the date for production pursuant to the Subpoena. The
11
     Designating Party shall bear the burden and expense of seeking protection in that court
12
     of its confidential material and nothing in these provisions should be construed as
13
     authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
14
     from another court.
15
     9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
16
               IN THIS LITIGATION
17
               (a)       The terms of this Order are applicable to information produced by a Non-
18
     Party       in      this      Action          and       designated   as    “CONFIDENTIAL,”   “HIGHLY
19
     CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY.”
20
     Such information produced by Non-Parties in connection with this litigation is protected
21
     by the remedies and relief provided by this Order. Nothing in these provisions should be
22
     construed as prohibiting a Non-Party from seeking additional protections.
23
               (b)       In the event that a Party is required, by a valid discovery request, to produce
24
     a Non-Party’s confidential information in its possession, and the Party is subject to an
25
     agreement with the Non-Party not to produce the Non-Party’s confidential information,
26
     then the Party shall:
27

28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19 - 11 -
                                                           PROTECTIVE ORDER0F
 1
                         (1)       promptly notify in writing the Requesting Party and the Non-Party
 2
     that some or all of the information requested is subject to a confidentiality agreement with
 3
     a Non-Party;
 4
                         (2)       promptly provide the Non-Party with a copy of the Stipulated
 5
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6
     specific description of the information requested; and
 7
                         (3)       make the information requested available for inspection by the Non-
 8
     Party, if requested.
 9
               (c)       If the Non-Party fails to seek a protective order from this court within 14
10
     days of receiving the notice and accompanying information, the Receiving Party may
11
     produce the Non-Party’s confidential information responsive to the discovery request. If
12
     the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
13
     information in its possession or control that is subject to the confidentiality agreement
14
     with the Non-Party before a determination by the court. Absent a court order to the
15
     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
16
     court of its Protected Material.
17
     10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18
               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19
     Protected Material to any person or in any circumstance not authorized under this
20
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
21
     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
22
     all unauthorized copies of the Protected Material, (c) inform the person or persons to
23
     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
24
     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
25
     that is attached hereto as Exhibit A.
26

27

28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19 - 12 -
                                                           PROTECTIVE ORDER0F
 1
     11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2
               PROTECTED MATERIAL
 3
               When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4
     produced material is subject to a claim of privilege or other protection, the obligations of
 5
     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B),
 6
     and the Receiving Party must return the inadvertently produced material immediately
 7
     upon request, and destroy all copies it/he has. This provision is not intended to modify
 8
     whatever procedure may be established in an e-discovery order that provides for
 9
     production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
10
     and (e), insofar as the parties reach an agreement on the effect of disclosure of a
11
     communication or information covered by the attorney-client privilege or work product
12
     protection, the parties may incorporate their agreement in the stipulated protective order
13
     submitted to the court.
14
     12.       MISCELLANEOUS
15
               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16
     person to seek its modification by the Court in the future.
17
               12.2 Right to Assert Other Objections. By stipulating to the entry of this
18
     Protective Order no Party waives any right it otherwise would have to object disclosing
19
     or producing any information or item on any ground not addressed in this Stipulated
20
     Protective Order. Similarly, no Party waives any right to object on any ground to use in
21
     evidence of any of the material covered by this Protective Order.
22
               12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
23
     Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
24
     under seal pursuant to a court order authorizing the sealing of the specific Protected
25
     Material at issue. If a Party's request to file Protected Material under seal is denied by the
26
     court, then the Receiving Party may file the information in the public record unless (i) the
27
     designator seeks reconsideration within four days of the denial, or (ii) otherwise
28
     instructed by the court.
     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19 - 13 -
                                                           PROTECTIVE ORDER0F
 1
     13.       FINAL DISPOSITION
 2
               After the final disposition of this Action, as defined in paragraph 4, within 60 days
 3
     of a written request by the Designating Party, each Receiving Party must return all
 4
     Protected Material to the Producing Party or destroy such material. As used in this
 5
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6
     summaries, and any other format reproducing or capturing any of the Protected Material.
 7
     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
 8
     a written certification to the Producing Party (and, if not the same person or entity, to the
 9
     Designating Party) by the 60 day deadline that (1) identifies (by category, where
10
     appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
11
     the Receiving Party has not retained any copies, abstracts, compilations, summaries or
12
     any other format reproducing or capturing any of the Protected Material. Notwithstanding
13
     this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
14
     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
15
     deposition and trial exhibits, expert reports, attorney work product, and consultant and
16
     expert work product, even if such materials contain Protected Material. Any such archival
17
     copies that contain or constitute Protected Material remain subject to this Protective Order
18
     as set forth in Section 4 (DURATION).
19
     14.       Any violation of this Order may be punished by any and all appropriate measures
20
     including, without limitation, contempt proceedings and/or monetary sanctions.
21

22

23

24

25

26   ///
27   ///
28   ///

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19 - 14 -
                                                           PROTECTIVE ORDER0F
1
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2

3
     Dated: December 20, 2019                                        CALL & JENSEN
4                                                                    A Professional Corporation
                                                                     Scott P. Shaw
5                                                                    L. Lisa Sandoval
6

7                                                                    By:/s/ L. Lisa Sandoval
                                                                         L. Lisa Sandoval
8
                                                                     Attorneys for Plaintiff Ryan Guettler
9
10   Dated: December 20, 2019                                        ECOFF CAMPAIN & TILLES, LLP
                                                                     A Limited Liability Partnership
11                                                                   Lawrence C. Ecoff
                                                                     Alberto J. Campain
12

13
                                                                     By:/s/ Lawrence C. Ecott
14                                                                       Lawrence C. Ecoff
15                                                                   Attorneys for Defendants Hyper Bicycles, Inc. and
16                                                                   WalMart Inc.

17
                                              SIGNATURE CERTIFICATION
18
               I hereby certify that the content of this document is acceptable to Lawrence C.
19
     Ecoff, counsel for Defendants Hyper Bicycles, Inc. and WalMart Inc., and that I have
20
     obtained Mr. Ecoff’s authorization to affix his signature to this document.
21

22
     Date: December 18, 2019                                               /s/ L. Lisa Sandoval
23
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25           December 20, 2019
      Dated: _______________                                                         /s/
26                                                                       HON. ALKA SAGAR
                                                                         United States Magistrate Judge
27

28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19 - 15 -
                                                           PROTECTIVE ORDER0F
1
                                                                 EXHIBIT A
2
     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
               I,     _____________________________                      [print   or   type   full   name],   of
4
     _______________________________________ [print or type full address], declare
5
     under penalty of perjury that I have read in its entirety and understand the Stipulated
6
     Protective Order that was issued by the United States District Court for the Central
7
     District of California on __________ in the case of Guettler v. Hyper Bicycles, Inc., No.
8
     2:19-cv-07839 DSF (ASx). I agree to comply with and to be bound by all the terms of
9
     this Stipulated Protective Order and I understand and acknowledge that failure to so
10
     comply could expose me to sanctions and punishment in the nature of contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item that is
12
     subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
               I further agree to submit to the jurisdiction of the United States District Court for
15
     the Central District of California for the purpose of enforcing the terms of this Stipulated
16
     Protective Order, even if such enforcement proceedings occur after termination of this
17
     action. I hereby appoint __________________________ [print or type full name] of
18
     _______________________________________ [print or type full address and telephone
19
     number] as my California agent for service of process in connection with this action or
20
     any proceedings related to enforcement of this Stipulated Protective Order.
21

22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24
     Printed name: _______________________________
25
     Signature: __________________________________
26

27

28

     GUE02-01:Stipulated Protective Order (CJ edits).DOCX:12-20-19 - 16 -
                                                           PROTECTIVE ORDER0F
